Citation Nr: 1016216	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on 
unemployability of the individual (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Seattle, Washington in 
March 2010 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that further evidentiary 
development is required before the issue of entitlement to 
TDIU is ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  In particular, a 
medical opinion is required to determine whether the Veteran 
is unemployable due to his service-connected disabilities 
alone.

The Board notes that the Veteran was afforded a mental 
disorders examination in August 2009.  A new mental disorders 
examination is not required.  However, recent examinations 
for the Veteran's other service-connected disabilities are 
not of record.  Notwithstanding the present TDIU claim on 
appeal, the Veteran filed an additional claim for an 
increased rating for all disabilities in March 2010.  As 
such, if the RO has scheduled Compensation and Pension 
examinations for these disabilities in conjunction with the 
pending claims for increased ratings, the Board does not 
require additional examinations pursuant to this remand.  
Under that circumstance, i.e. the existence of already 
scheduled or recently conducted examinations, only a medial 
opinion as to employability is required.  

The Board further notes that the most recent VA treatment 
records that have been associated with the claims file are 
dated in September 2009.  All relevant VA treatment records 
created since that time should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any outstanding VA 
treatment records for this Veteran from 
September 2009 forward.

2.  IF recent VA examinations have not 
been scheduled in conjunction with the 
pending claims for increased ratings, 
schedule the Veteran for a VA 
examination, or examinations as 
necessary, to determine the current 
nature and severity of his service-
connected diabetes mellitus with 
erectile dysfunction, fusion and chip 
fracture of the left great toe, and 
glomerulosclerosis with hypertension.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.  

The examiner is asked to: 
(a)  Describe the severity of each 
disability in consideration of the 
elements described by the appropriate 
disability examination worksheet for 
that type of disability; 
(b)  Consider the results of the most 
recent VA examination for mental 
disorders (A new mental disorders 
examination is not required by the 
Board, unless the examiner determines 
such to be necessary in order to render 
an employability opinion);
(c)  Opine as to whether a service-
connected disability, or the Veteran's 
service-connected disabilities in the 
aggregate, to include side-effects of 
medication used in treatment thereof, 
are severe enough to produce 
unemployability in this Veteran's case.  

3.  IF recent examinations have been 
scheduled or conducted with regard to 
the pending claims for increased 
ratings for service-connected diabetes 
mellitus with erectile dysfunction, 
fusion and chip fracture of the left 
great toe, and glomerulosclerosis with 
hypertension, other examinations for 
these conditions are not required by 
the Board.  Under this circumstance, 
the Board only requires a medical 
opinion from an appropriate provider as 
to whether a service-connected 
disability, or the Veteran's service-
connected disabilities in the 
aggregate, to include side-effects of 
medication used in treatment thereof, 
are severe enough to produce 
unemployability in this Veteran's case.   

4.  Thereafter, readjudicate the issue 
on appeal, to include consideration of 
extraschedular TDIU under 38 C.F.R. 
§ 4.16(b) if threshold percentage 
requirements for schedular TDIU are not 
met.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
which addresses all evidence associated 
with the claims file since the last 
Statement of the Case.  The Veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

